DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.

Response to Amendment
The Applicant’s Amendment filed on 04/01/2022 in which claims 1, 15, and 18 have been amended and entered of record.
Claims 1-20 are pending for examination.
Applicant’s arguments on pages 7-9 of the Amendment have been fully considered but they are not persuasive (see the rejections and the section “Response to Arguments” below).

Response to Argument
Applicants argue that the references of “Ciholas does not disclose receiving power and data from a single wire pair. Additionally, Ciholas does not describe the T- adapter providing power and data over a single wire pair. The cited art of Soto describes embodiments that provide power and data over a twisted wire pair, but does not describe an adapter that both receives and provides power and data over separate single wire pairs” and “the cited art of Ciholas describes a load detection process, but does not appear to describe a separate load authentication process”.
The examiner respectfully disagrees because the applicant has attacked the references individually when they are meant to be considered a combination. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The cited art of Ciholas teach the claimed invention.  However, instead of a single wire pair, Ciholas teaches transmitting power and data on multiple wire pairs.  The reference of Soto was introduced as an evidence that data and power can be transmitted on a single wire pair; and in order to transmit DC power as disclose by Soto, the single wire pair inherently having a positive and wire for forward current and a negative wire for return current; without either positive or negative wire to create a differential potential in voltage, DC power cannot be supply to a load.  Therefore, it would have been obvious to modify the reference of Ciholas and incorporate the teaching of Soto, because, the modification can save cost and weight of the cable.
With respect to the arguments of “cited art of Soto describes embodiments that provide power and data over a twisted wire pair, but does not describe an adapter that both receives and provides power and data over separate single wire pairs).  The examiner respectfully disagrees.  In Fig. 4 show splitter 408 having bi-directional communication, if any single twisted copper pair wire carries power and data, the splitter 408 receive the wire thus receiving the power and data of the twisted copper wire.  According to paragraph [0022] describes “Fiber-to-the-Premise (FTTP) point-to-multipoint PON with an ONT network element powered by a subscriber's CPE or SG using a single twisted copper pair”, paragraph [0044] also describes 130 is “a twisted copper wire pair”, and paragraphs [0022], [0057]-[0058] disclose both CPE 134 and CO 402 can provide power and bidirectional data between Central Office and Subscriber’s Premise.  
With respect to the argument of Ciholas describes a load detection process, but does not appear to describe a separate load authentication process.  Ciholas does disclose separate load authentication process for each output (Column 3, lines 44-59 “The chainable node has 2 or more ports, all of which are interchangeable. Any port can respond to PoE Powered Device (PD) classification and receive power. Any port can act as a Power Supplying Equipment (PSE) to enable power to subsequent nodes. The ports can support standards compliant PoE detection, classification, and operation, and can support non-standard variations “) and (Column 4, lines 3-5 “an optionally act as a PSE on its remaining ports to detect, classify, and power subsequent other chaining nodes or other PD devices”).  
With respect to the arguments of the combination of cited art fails to teach or suggest "an input for receiving power and data on a single wire pair," "a first output for transmitting the power and data to a first load over a first wire pair," and "a second output for transmitting the power and data to a second load over a second wire pair,".  The examiner respectfully disagrees.  The limitation only required “first wire pair” and “second wire pair”.  The limitations do not require the first and second wire pair as single wire pair.  The cable connecting between the output 23b” and the PD 15, and the cable 30c have multiple wire pairs, therefor, they meet the claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciholas et al., (US Patent 10,764,071); hereinafter “Ciholas” in view of Soto et al., (US Patent 2008/0159744); hereinafter “Soto”.
Regarding claim 1, Ciholas discloses a T-adapter (Fig. 3B, chainable Power over Ethernet Node (CPEN) 20b; any CPEN 20a to 20e would function equally the same, however, 20b is used for easy mapping purpose of having a standard compliant PD 15 attached, Column 3, lines 44-59 “Any port can respond to PoE Powered Device (PD) classification and receive power. Any port can act as a Power Supplying Equipment (PSE) to enable power to subsequent nodes. The ports can support standards compliant PoE detection, classification, and operation, and can support non-standard variations”) comprising: 
an input (Fig. 3B, 23b) for receiving power and data (Column 4, lines 10-13) (Column 9, lines 45-60) (Column 10, lines 55-57) on a single wire pair (Column 4, lines 13-16), the single wire pair comprising a positive wire and a negative wire, wherein the single wire pair provides the power through a difference in voltage between the positive wire and the negative wire (Column 10, lines 50-54; standard PoE: The IEEE802. 3af standard stipulates a PSE output voltage from 44 V to 57 V which must have a positive wire and a negative wire; furthermore, data and power are transmitting within a single wire pair of a plurality of wire pairs in the RJ 45 cable); 
a first output (Fig. 3B, 23b’’) for transmitting the power and data (Column 3, lines 44-48) (Column 4, lines 10-13) (Column 9, lines 45-60) to a first load (Fig. 3B, standard compliant PD 15) over a first wire pair (Fig. 3B, cable connecting between PD 15 and output 23b”); 
a second output (Fig. 3B, 23b’) for transmitting the power and data (Column 3, lines 44-48) (Column 4, lines 10-13) (Column 9, lines 45-60) to a second load (Fig. 3B, 20c) over a second wire pair (Fig. 3B, 30c has multiple wire pairs); and 
a controller (Fig. 4, 50) operable to: 
detect said first load across the first wire pair of said first output (Column 4, lines 3-5 “an optionally act as a PSE on its remaining ports to detect, classify, and power subsequent other chaining nodes or other PD devices”) or said second load across the second wire pair of said second output (Column 4, lines 3-5 “an optionally act as a PSE on its remaining ports to detect, classify, and power subsequent other chaining nodes or other PD devices”);  
authenticate said first load at said first output (Column 4, lines 3-5 “an optionally act as a PSE on its remaining ports to detect, classify, and power subsequent other chaining nodes or other PD devices”) or said second load at said second output by detecting a deterministic pattern (Column 12, lines 10-22 “The attached PD 20b will apply the correct classification current for its power class. That current can be measured at PSE sense module 46a. By standard, certain current levels map to certain power requirements of the attached device 20b”) at said first output or said second output (Column 12, lines 10-22 “classification process may involve applying multiple classification voltages separated by mark voltages”); and 
enable power over the first wire pair of said first output (Column 12, lines 23-34 “If there is enough power left to power the attached node 20b, then the node 20b is powered”) or over the second wire pair of said second output  (Column 12, lines 23-34 “If there is enough power left to power the attached node 20b, then the node 20b is powered”) in response to load detection and load authentication at said first output or said second output (Column 12, lines 10-34).  
Ciholas discloses the T-adapter having the input for receiving power and data from a single wire pair from multi-wire pairs cable.  Ciholas does not disclose cable for transmitting power and data is a single wire pair cable and the single wire pair comprising a positive wire and a negative wire, wherein the single wire pair provides the power through a difference in voltage between the positive wire and the negative wire.  Soto discloses a T-adapter having the input for receiving power and data from a single wire pair cable (Fig. 4; twisted copper pair) [0022], 0044], [0057]-[0058].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Ciholas to incorporate the teaching of Soto and use the single wire pair cable for transmit data and power to have:
the single wire pair provides the power through a difference in voltage between the positive wire and the negative wire. 
Doing so would allow saving cost and weight on the cable since the cable has less wire pair and has been proven that data and power have been successfully transmitted on a single wire pair cable.  Furthermore, it is well-known in the art that single wire pair cable is capable of transmit data and power ten time the distance of multi wire pair cable.
Regarding claim 2, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter further comprising a load detection and current sense circuit (Fig. 5, 48) operable to sense current after enabling the power (Column 12, lines 1-6).
Regarding claim 3, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses the power is disabled upon sensing an over current event or a load removal (Column 12, lines 1-6; port 23’ act as PSE); (Column 11, lines 36-40; explain part of the PSE function of current detection during operation; when the current sensed below the MPS, the PSE disconnect power to the port).
Regarding claim 6, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter further comprising at least two transistors (Column 11, lines 36-40) (Fig. 5, is a block diagram of a PD/PSE 23, 23’ 23’’ port of a CPEN, therefore, switch 43b is on each PD/PSE 23, 23’ 23’’ port and act as a power enable device when the port function as a PSE port) for independently enabling the power at said first output or said second output (Fig. 5, is a block diagram of a PD/PSE 23, 23’ 23’’ port of a CPEN, and each port is an independent PSE when provide power to a PD, therefore each of the switch 43b of ports 23’ 23’’ act independently).
Regarding claim 7, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter further comprises a first powered device (Fig. 3B, standard compliant PD 15) connected to said first output (Fig. 3B, 23a’’) and said second load comprises another T-adapter (Fig. 3B, 20c) connected to said second output (Fig. 3B, 23b’).
Regarding claim 8, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses said first load comprises a first powered device connected to said first output (Fig. 3B, standard compliant PD 15) and said second load comprises a second powered device connected to said second output (Column 9, line 64 to Column 10 line 25; any port of any given CPEN 20 can be PD/PSE and since the previous CPEN acting as PSE and provide power to the downstream CPEN, the downstream CPEN is acted as a PD: Column 11, lines 8-9).
Regarding claim 9, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter is integrated into a powered device comprising said first load (Column 10, lines 45-49 “[t]he CPEN 20a will usually request a classification power level that is sufficient only for the CPEN 20a itself” indicate the CPEN 20a is also an integrated PD).
Regarding claim 10, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses high impedance voltage is provided at said first output or said second output for use in load detection prior to enabling the power at said first output or said second output (Column 11, lines 52-67).
Regarding claim 12, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter further comprising a bypass circuit (Column 12, lines 6-9; “If the current exceeds a minimum threshold during the detection process, this indicates a non-PoE device is attached to the port 23a' and power should not be applied” a bypassed circuit is required for not to apply power) for providing communications without enabling the power (Column 12, lines 6-9; “If the current exceeds a minimum threshold during the detection process, this indicates a non-PoE device is attached to the port 23a' and power should not be applied” indicates only information is passing through to the non-PoE device while power should not be applied).
Regarding claim 13, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter further comprising a second power input for providing a redundant power source (Fig. 3B, redundant power source 210) (Column 9, lines 2-17).
Regarding claim 14, the combination of Ciholas and Soto discloses the T-adapter of claim 13 above, Ciholas also discloses said second power input provides a redundant power (Fig. 3B, redundant power source 210) (Column 9, lines 2-17) and data source (Column 14, lines 3-12).
Regarding claim 15, Ciholas discloses a method comprising: 
receiving power and data (Column 4, lines 10-13) (Column 9, lines 45-60) (Column 10, lines 55-57) over a single wire pair (Column 4, lines 13-16) at an input (Fig. 3B, 23b) of a T-adapter (Fig. 3B, chainable Power over Ethernet Node (CPEN) 20b; any CPEN 20a to 20e would function equally the same, however, 20b is used for easy mapping purpose of having a standard compliant PD 15 attached, Column 3, lines 44-59 “Any port can respond to PoE Powered Device (PD) classification and receive power. Any port can act as a Power Supplying Equipment (PSE) to enable power to subsequent nodes. The ports can support standards compliant PoE detection, classification, and operation, and can support non-standard variations”), the single wire pair comprising a positive wire and a negative wire, wherein the single wire pair provides the power through a difference in voltage between the positive wire and negative wire (Column 10, lines 50-54; standard PoE: The IEEE802. 3af standard stipulates a PSE output voltage from 44 V to 57 V which must have a positive wire and a negative wire; furthermore, data and power are transmitting within a single wire pair of a plurality of wire pairs in the RJ 45 cable); 
detecting a first load across a first wire pair of a first output (Fig. 3B, 23b’’) (Column 4, lines 3-5 “an optionally act as a PSE on its remaining ports to detect, classify, and power subsequent other chaining nodes or other PD devices”) at the T-adapter; and 
transmitting the power and data over the first wire pair of said first output (Fig. 3B, cable that connected from 23b’’ to 15); (Column 3, lines 44-48) (Column 4, lines 10-13) (Column 9, lines 45-63);
detecting a second load across a second wire pair of a second output (Fig. 3B, 23b’) (Column 4, lines 3-5 “an optionally act as a PSE on its remaining ports to detect, classify, and power subsequent other chaining nodes or other PD devices”) at the T- adapter (Fig. 3B, CPEN 20b); and 
transmitting the power and data over the second wire pair of said second output (Fig. 3B, cable that connected from 23b’ to 15); (Column 3, lines 44-48) (Column 4, lines 10-13) (Column 9, lines 45-63); 
wherein at least one of said first load or said second load is authenticated  (Column 4, lines 3-5 “an optionally act as a PSE on its remaining ports to detect, classify, and power subsequent other chaining nodes or other PD devices”) by detecting a deterministic pattern at said first output or said second output (Column 12, lines 10-22 “The attached PD 20b will apply the correct classification current for its power class. That current can be measured at PSE sense module 46a. By standard, certain current levels map to certain power requirements of the attached device 20b”) of the T-adapter before transmitting power at said first output or said second output (Column 12, lines 23-34 “If there is enough power left to power the attached node 20b, then the node 20b is powered”).
Ciholas discloses the T-adapter having the input for receiving power and data from a single wire pair from multi-wire pairs cable.  Ciholas does not disclose cable for transmitting power and data is a single wire pair cable and the single wire pair comprising a positive wire and a negative wire, wherein the single wire pair provides the power through a difference in voltage between the positive wire and the negative wire.  Soto discloses a T-adapter having the input for receiving power and data from a single wire pair cable (Fig. 4; twisted copper pair) [0022], 0044], [0057]-[0058].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Ciholas to incorporate the teaching of Soto and use the single wire pair cable for transmit data and power to have:
receiving power and data over a single wire pair at an input (Fig. 3B, 23b) of a T-adapter, the single wire pair comprising a positive wire and a negative wire, wherein the single wire pair provides the power through a difference in voltage between the positive wire and negative wire.  
Doing so would allow saving cost and weight on the cable since the cable has less wire pair and has been proven that data and power have been successfully transmitted on a single wire pair cable.  Furthermore, it is well-known in the art that single wire pair cable is capable of transmit data and power ten time the distance of multi wire pair cable.
Regarding claim 16, the combination of Ciholas and Soto discloses the method of claim 15 above, Ciholas also discloses the method further comprising sensing a current at each of said first output (Fig. 5, 48) (Fig. 5, is a block diagram of a PD/PSE 23, 23’ 23’’ port of a CPEN, therefore, switch 43b is on each PD/PSE 23, 23’ 23’’ port and act as a power enable device when the port function as a PSE port) and said second output (Fig. 5, 48) (Fig. 5, is a block diagram of a PD/PSE 23, 23’ 23’’ port of a CPEN, therefore, switch 43b is on each PD/PSE 23, 23’ 23’’ port and act as a power enable device when the port function as a PSE port) and removing the power at one of said first output or said second output upon identifying an over current event or a load removal (Column 12, lines 1-6; port 23’ act as PSE); (Column 11, lines 36-40; explain part of the PSE function of current detection during operation; when the current sensed below the MPS, the PSE disconnect power to the port).
Regarding claim 17, the combination of Ciholas and Soto discloses the method of claim 15 above, Ciholas also discloses transmitting the power comprises turning on a transistor (Fig. 5, 43b) (Column 11, lines 60-67) and further comprising turning off the transistor and continuing to transmit communications (Column 12, lines 6-9; “If the current exceeds a minimum threshold during the detection process, this indicates a non-PoE device is attached to the port 23a' and power should not be applied” indicates only information is passing through to the non-PoE device while power should not be applied).
Regarding claim 18, Ciholas discloses a system (Fig. 3B to Fig. 5) comprising: 
a plurality of powered devices (Fig. 3B, standard compliant PD 15) (Column 9, lines 55-63) including a first powered device (Fig. 3B, standard compliant PD 15) and a second powered device (Column 9, lines 55-63 “a plurality of standard compliant PD 15, can be plugged into the PD/PSE port 23b″ and receive power and communication” plurality of PD including a first PD and a second PD); and 
a plurality of T-adapters (Fig. 3B, chainable Power over Ethernet Nodes (CPEN) 20a to 20e) including a first T-adapter (Fig. 3B, 20a), each particular T-adapter comprising a corresponding input (Fig. 3B, input of 23a connected to 30a, input of 23b connected to 30b, …30e) for receiving power and data (Column 4, lines 10-13) (Column 9, lines 45-60) (Column 10, lines 55-57) on a single wire pair  (Column 4, lines 14-16) (Fig. 4; twisted copper pair) [0057], a corresponding first output (Fig. 3B, output of 23b’’ connected to 15) for transmitting the power and data over a first wire pair (Fig. 3B, output of 23b’’ connected to 15 through wire pairs) to one of the plurality of powered devices (Fig. 3B, 15), and a corresponding second output (Fig. 3B, output of 23b’) for transmitting the power and data over a second wire pair (Fig. 3B,30c) to a subsequent input (Fig. 3B, 23c) of a subsequent T-adapter (Fig. 3B, 20c) downstream of the particular T-adapter (Fig. 3B, 20b) or another one of the plurality of powered devices (Column 9, lines 55-63), wherein the single wire pair, the first wire pair, and the second wire pair each provides the power through difference in voltage between a positive wire and a negative wire (Column 10, lines 50-54; standard PoE: The IEEE802. 3af standard stipulates a PSE output voltage from 44 V to 57 V which must have a positive wire and a negative wire); 
wherein the first T-adapter comprises a controller (Fig. 4, 50) for detecting the first powered device at the corresponding first output of the first T-adapter (Column 4, lines 3-5 “an optionally act as a PSE on its remaining ports to detect, classify, and power subsequent other chaining nodes or other PD devices”) and transmitting the power and data over the first wire pair (Column 3, lines 44-48) (Column 4, lines 10-13) (Column 9, lines 45-60) to the first powered device (Fig. 3B, standard compliant PD 15), for authenticating the first powered device by detecting a deterministic pattern at the corresponding first output (Column 12, lines 10-22 “The attached PD 20b will apply the correct classification current for its power class. That current can be measured at PSE sense module 46a. By standard, certain current levels map to certain power requirements of the attached device 20b”), and for detecting the subsequent T-adapter downstream of the first T-adapter or the second powered device at the corresponding second output of the first T-adapter (Column 4, lines 3-9) and transmitting the power and data over the second wire pair (Column 3, lines 44-48) (Column 4, lines 10-13) (Column 9, lines 45-60) to the subsequent T-adapter downstream of the first T-adapter (Column 4, lines 3-9) or the second powered device (Column 4, lines 3-9).  
Ciholas discloses the T-adapter having the input for receiving power and data from a single wire pair from multi-wire pairs cable.  Ciholas does not disclose cable for transmitting power and data is a single wire pair cable and the single wire pair comprising a positive wire and a negative wire, wherein the single wire pair provides the power through a difference in voltage between the positive wire and the negative wire.  Soto discloses a T-adapter having the input for receiving power and data from a single wire pair cable (Fig. 4; twisted copper pair) [0022], 0044], [0057]-[0058].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Ciholas to incorporate the teaching of Soto and use the single wire pair cable for transmit data and power to have:
each particular T-adapter comprising a corresponding input for receiving power and data on a single wire pair; wherein the single wire pair provides the power through difference in voltage between a positive wire and a negative wire
Doing so would allow saving cost and weight on the cable since the cable has less wire pair and has been proven that data and power have been successfully transmitted on a single wire pair cable.  Furthermore, it is well-known in the art that single wire pair cable is capable of transmit data and power ten time the distance of multi wire pair cable.
Regarding claim 19, the combination of Ciholas and Soto discloses the system of claim 18 above,  Ciholas also discloses the controller is operable to monitor a current at each of said first output (Fig. 5, 48) (Fig. 5 is a block diagram of PD/PSE 23, 23’ 23’’ port of each CPEN) and said second output (Fig. 5, 48) (Fig. 5 is a block diagram of PD/PSE 23, 23’ 23’’ port of each CPEN) upon enabling transmittal of the power and data (Column 4, lines 10-13) (Column 12, lines 1-6) and disable power upon identifying an over current event or a load removal (Column 12, lines 1-6; port 23’ act as PSE); (Column 11, lines 36-40; explain part of the PSE function of current detection during operation; when the current sensed below the MPS, the PSE disconnect power to the port).

Claim(s) 4-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciholas and Soto in view of Stineman et al., (US Patent Publication 2005/0132240); hereinafter “Stineman”.
Regarding claim 4, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, the combination of Ciholas and Soto is silent about the controller is operable to pull down a voltage on a wire to signal power is desired.  Stineman discloses a controller is operable to pull down a voltage on a wire to signal power is desired [0008].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have incorporate the teaching of Stineman and provide the controller is operable to pull down a voltage on a wire to signal power is desired.  Doing so would allow providing power to the powered device when the PSE sense the T-adapter is active and continuing drawing current; and disable the power to the powered device when the device is no longer need power or unplugged from the PSE since this feature is well-known in the art.
Regarding claim 5, the combination of Ciholas, Soto, and Stineman discloses the T-adapter of claim 4 above, Stineman further discloses the wire is pulled down in a defined pattern [0008].
Regarding claim 20, the combination of Ciholas and Soto discloses the system of claim 18 above, the combination of Ciholas and Soto is silent about the controller is operable to pull down a wire to verify a load to an upstream T-adapter.  Stineman discloses a controller is operable to pull down a wire to verify the load to an upstream device [0008].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have incorporate the teaching of Stineman and provide the controller is operable to pull down a wire to verify a load to an upstream T-adapter.  Doing so would allow providing power to the T-adapter when the upstream T-adapter sense the T-adapter is active and continuing drawing current; and disable the power to the powered device when the device is no longer need power or unplugged from the upstream T-adapter since this feature is well-known in the art.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ciholas and Soto in view of Koper et al., (US Patent 11,057,227); hereinafter “Koper”.
Regarding claim 11, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, the combination of Ciholas and Soto is silent about the controller is configured to receive input from an online installation and removal device and disable current on at least one of said first output and said second output.  Koper discloses a controller is configured to receive input from an online installation and removal device and disable current on at least one of said first output and said second output (Column 5, lines 4-6) and (claim 5).  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have incorporate the teaching of Koper and have controller is configured to receive input from an online installation and removal device and disable current on at least one of said first output and said second output.  Doing so would allow the online installation removing an unauthorized powered device when the online installation detected an unauthorized device; or remotely reboots the powered device by removing power from the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836